                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 METROPOLITAN NASHVILLE AIRPORT
 AUTHORITY,
                                                    Case No. 3:20-cv-00809
          Plaintiff,
                                                    Judge William L. Campbell, Jr.
 v.                                                 Magistrate Judge Alistair E. Newbern

 COLONIAL PIPELINE COMPANY,

          Defendant.


                                              ORDER

          The Magistrate Judge held a videoconference with counsel for the parties on June 22, 2021,

to discuss amendments to the case management order. For the reasons discussed in the conference,

the Court ORDERS as follows:

            The parties’ primary production of documents will be made by June 30, 2021.

            Further production of documents will be made by July 22, 2021.

            Fact discovery will be completed by September 7, 2021.

            Any discovery motions will be filed by September 20, 2021.

            Plaintiff will disclose any expert witnesses and reports by September 10, 2021.

            Defendant will disclose any expert witnesses and reports by October 8, 2021.

            Expert depositions will conclude by November 5, 2021.

            Dispositive motions will be filed by October 5, 2021.

            All trial-related filing deadlines and the trial date remain as set by the Court’s prior

orders.

          It is so ORDERED.




      Case 3:20-cv-00809 Document 69 Filed 06/24/21 Page 1 of 2 PageID #: 563
                                      ____________________________________
                                      ALISTAIR E. NEWBERN
                                      United States Magistrate Judge




                                 2
Case 3:20-cv-00809 Document 69 Filed 06/24/21 Page 2 of 2 PageID #: 564
